ACCEPTED
                                                                                                                    06-15-00021-CV
                                                                                                         SIXTH COURT OF APPEALS
                                                                                                               TEXARKANA, TEXAS
                                         KILGORE MCCOWN,          PLLC                                         7/21/2015 2:42:21 PM
                                                                                                                   DEBBIE AUTREY
                                      ATTORNEYS    & COUNSELORS AT LAW                                                       CLERK




                                                                                           RECEIVED IN
                                                                                      6th COURTDottie
                                                                                                  OFSheffield
                                                                                                      APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                    dsheffield@kmlawpllc.com
                                                                                      7/21/2015 2:42:21 PM
                                                                                          DEBBIE AUTREY
                                                                                               Clerk
                                                    July 21, 2015

Via Electronic Filing
Clerk
Debra K. Autrey
Court of Appeals
Sixth Appellate District
Bi-State Justice Building
100 North State Line Avenue #20
Texarkana, TX 75501

Re:      Appellate Case Number: 06-15-00021-CV
         Trial Court Case Number: CV-14-41722
         Sidney B. Hale, Jr., v. City of Bonham


Dear Clerk:

      As of July 1, 2015, the law firm of Helms & Kilgore, PLLC, merged into the new law firm
of Kilgore I McCown, PLLC. Please note the new information below:

                                          Kilgore McCown, PLLC
                                        2201 Main Street, Suite 212
                                             Dallas, TX 75201
                                         214-296-4850-telephone
                                         972-532-6496 - facsimile
                                              Dottie Sheffield
                                        dsheffield@kmlawpllc.com
                                               Chris Kilgore
                                         ckilgore@kmlawpllc.com




      Dallas • 2201 Main Street, Suite 212, Dallas, TX 75201 • Southlake • 141 Countryside Court, Suite 100
                                       Southlake, TX 76021 KMLawPLLC.com
July 21, 2015
Page2



        Thank you for your attention to this matter.

                                              Sincerely,




                                              Dottie Sheffield
                                              Partner

DS/sc

CC:

Via Facsimile: 281-367-8003
George A. Coats
Gary L. Evans
Coats & Evans, PC
Post Office Box 130246
The Woodlands, TX 77393-0246